DETAILED ACTION
In a communication received on 29 September 2022, applicants amended claims 1, 2, 5-8, 10, 11, 14, and 16-19 and canceled claims 3, 4, 12, 13, and 20.
The computer program product, from claims 17-19, comprising a computer readable storage medium is construed to be a non-transitory computer readable medium (see applicant published application ¶0070).
Claims 1, 2, 5-11 and 14-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8, 10, 11, 14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 10, 11, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0258044 A1) in view of Bastide et al. (US 2016/0173437 A1), and further in view of Aiber et al. (US 7,805,496 B2).

With respect to claim 1, Lin discloses: a computer-implemented method comprising:
monitoring communication between a plurality of users for a first period of time, wherein the communication includes a first user of the plurality of users receiving less messages than a second user of the plurality of users (logging emails of users and organization, wherein predicted deferral of an email is based on one user receiving less than their average per day an another user receiving above their average per day in Lin, ¶0019, ¶0020);
generating a model of the communication between the plurality of users for the first period of time (i.e., machine learning trained using a log of email activity of the users in Lin, ¶0020);
establishing, based on the model, respective baselines of communication for each of the plurality of users (i.e., establishing a prediction of deferral based on machine learning corresponding to the number of emails a user receives in Lin, ¶0019); and
each of the respective baselines includes at least an average number of messages (i.e., how many emails a user receives on average per day as a basis for predicting deferral of the e-mail in Lin, ¶0019).
Lin discloses based on rules, forwarding the email to another address/location upon determining likelihood of deferral based on user characteristics, the deferral/forwarding based on how many emails the user receives on average per day (¶0017, ¶0019).  Lin do(es) not explicitly disclose the following.  Bastide, in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group (¶0003), discloses:
detecting, over a second period of time, communication that is both outside of a range of a first baseline for the first user of the plurality of users and also outside of the range of a second baseline for the second user of the plurality of users (i.e., based on respective thresholds of commitment, a first user has no time left for messages while another user has more than enough time for messages, wherein a message corresponds to a number of hours of a workday available to attend to a message in Bastide, ¶0063, ¶0067),
wherein the first baseline is different than the second baseline, wherein the detected communication includes the first user receiving less messages than the second user (i.e., user of a project with at least 0-25% commitment and another user with 75%-100% commitment to the project and corresponding messages in Bastide, ¶0065); and
executing a remedial action that is configured to both bring communication of the first user within the range of the first baseline for the first user and also bring communication of the second user within the range of the second baseline, wherein the remedial action includes autonomously redirecting some messages away from the first user to the second user (i.e., redirecting messages from one user to another user to optimize both users corresponding to one user may be above a threshold of commitment to messages and the other below the threshold of commitment to messages in Bastide, ¶0067).
Based on Lin view of Bastide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bastide to improve upon those of Lin in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group.

Lin discloses how many emails a user receives on average per day as a basis for predicting deferral of the e-mail (¶0019).  Lin and Bastide do(es) not explicitly disclose the following.  Aiber, in order to fitting historical data to probability distribution condenses the data into a compact representation (col. 12 lines 50-67), discloses: , wherein each of the respective baselines includes a respective range of probabilistic outcomes  (i.e., probabilistic range of frequency of outcomes; combining for each client request type and generating a probabilistic graph based on empirical frequency of outcomes, each client request may correspond to a respective customer with a respective SLA agreement in Aiber, col. 14 lines 7-40, col. 42-52).
Based on Lin in view of Bastide, and further in view of Aiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aiber to improve upon those of Lin in order to fitting historical data to probability distribution condenses the data into a compact representation.

With respect to claim 2, Lin discloses how many emails a user receives on average per day as a basis for predicting deferral of the e-mail (¶0019).  Lin and Bastide do(es) not explicitly disclose the following.  Aiber, in order to fitting historical data to probability distribution condenses the data into a compact representation (col. 12 lines 50-67), discloses: the computer-implemented method of claim 1, further comprising:
simulating, using the model, a plurality of remedial actions that includes the remedial action (i.e., simulating user requests using the user models to evaluate the performance and test optimizations to policy and the system in Aiber, col. 17 lines 13-63); and
determining, via the simulations of the model, that the remedial action of the plurality of remedial actions is configured to bring communication of the user within the range of the baseline (i.e., exploring and simulating for a range of parameters for optimization iteratively until the optimized policies simulate metrics of the system reaching a predefined threshold in Aiber, col. 17 lines 57-63).
Based on Lin in view of Bastide, and further in view of Aiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aiber to improve upon those of Lin in order to fitting historical data to probability distribution condenses the data into a compact representation.

With respect to claim 5, Lin discloses based on rules, forwarding the email to another address/location upon determining likelihood of deferral based on user characteristics, the deferral/forwarding based on how many emails the user receives on average per day (¶0017, ¶0019).  Lin do(es) not explicitly disclose the following.  Bastide, in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group (¶0003), discloses: the computer-implemented method of claim 1, wherein the baseline of communication includes an average number of messages across different modes of communication that include email and chatting applications (i.e., messages such as email, chat, postings, are redirected based on optimizing the workload respective to two users commitment/workload thresholds in Bastide, ¶0029, ¶0067).
Based on Lin view of Bastide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bastide to improve upon those of Lin in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group.

With respect to claim 7, Lin discloses based on rules, forwarding the email to another address/location upon determining likelihood of deferral based on user characteristics, the deferral/forwarding based on how many emails the user receives on average per day (¶0017, ¶0019).  Lin do(es) not explicitly disclose the following.  Bastide, in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group (¶0003), discloses: the computer-implemented method of claim 5, wherein:
the detecting that the communication is outside of the range includes detecting that the second user is receiving less than a lower limit of the range (i.e., based on respective thresholds of commitment, a first user has no time left for messages while another user has more than enough time for messages, wherein a message corresponds to a number of hours of a workday available to attend to a message in Bastide, ¶0063, ¶0067); and
the executing the remedial action includes generating some messages to send to the second user (i.e., redirecting messages from one user to another user to optimize both users corresponding to one user may be above a threshold of commitment to messages and the other below the threshold of commitment to messages in Bastide, ¶0067).
Based on Lin view of Bastide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bastide to improve upon those of Lin in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group.

With respect to claim 9, Lin discloses how many emails a user receives on average per day as a basis for predicting deferral of the e-mail (¶0019).  Lin and Bastide do(es) not explicitly disclose the following.  Aiber, in order to fitting historical data to probability distribution condenses the data into a compact representation (col. 12 lines 50-67), discloses: the computer-implemented method of claim 1, wherein establishing respective baselines for the plurality of users includes identifying a role of each user of the plurality of users (i.e., user behavior can define clusters based on attributes and the user ID of each requests is associated with a corresponding client cluster using user behavioral model in Aiber, col. 2 lines 14-27 and col. 9 lines 58-67).
Based on Lin in view of Bastide, and further in view of Aiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aiber to improve upon those of Lin in order to fitting historical data to probability distribution condenses the data into a compact representation.

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.
With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 5 and 7.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 5 and 7.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 9.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 9.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 1.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 1.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 2.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 2.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 7.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 7.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0258044 A1) in view of Bastide et al. (US 2016/0173437 A1) and Aiber et al. (US 7,805,496 B2), and further in view of Klemm et al. (US 2015/0381533 A1).

With respect to claim 6, Lin discloses based on rules, forwarding the email to another address/location upon determining likelihood of deferral based on user characteristics, the deferral/forwarding based on how many emails the user receives on average per day (¶0017, ¶0019).  Lin do(es) not explicitly disclose the following.  Bastide, in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group (¶0003), discloses: the computer-implemented method of claim 5, wherein the detecting that the communication is outside of the range  (i.e., redirecting messages from one user to another user to optimize both users corresponding to one user may be above a threshold of commitment to messages and the other below the threshold of commitment to messages in Bastide, ¶0067).
Based on Lin view of Bastide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bastide to improve upon those of Lin in order to improve efficiency of collaboration by optimizing workloads for users in a collaboration group.
Lin discloses how many emails a user receives on average per day as a basis for predicting deferral of the e-mail (¶0019).  Lin, Bastide, and Aiber do(es) not explicitly disclose the following.  Klemm, in order to effectively and dynamically take action in response to transient increases of message volume (¶0006), discloses: includes detecting that the second user is receiving less than a lower limit threshold of the range that is less than the average number of messages of the second baseline  (i.e., a threshold mean and standard deviation ranges for determining messages are below a threshold  in Klemm, ¶0039).
Based on Lin in view of Bastide and Aiber, and further in view of Klemm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klemm to improve upon those of Lin in order to effectively and dynamically take action in response to transient increases of message volume.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0258044 A1) in view of Bastide et al. (US 2016/0173437 A1) and Aiber et al. (US 7,805,496 B2), and further in view of Richardson et al. (US 2010/0070554 A1).

With respect to claim 8, Lin discloses based on rules, forwarding the email to another address/location upon determining likelihood of deferral based on user characteristics, the deferral/forwarding based on how many emails the user receives on average per day (¶0017, ¶0019).  Lin, Bastide, and Aiber do(es) not explicitly disclose the following.  Richardson, in order to achieving a desirable balance of information exchange among participants as inquirers and experts (abstract), discloses: the computer-implemented method of claim 1, wherein:
the model reflects a plurality of subjects (i.e., experts can express preference for particular subject matter to answer questions in Richardson, ¶0077);
the baseline of communication includes a number of messages related to a subject of the plurality of subjects (i.e., rate of questions in a span of time corresponding to a particular subject matter in Richardson, ¶0077);
the detecting that the communication is outside of the range includes detecting that the second user is receiving less than a lower limit of the range for messages related to the subject (i.e., if an expert is below  the distractibility factor, routing more messages of a corresponding subject to the expert in Richardson, ¶0077); and
the redirected messages relate to the subject. (i.e., based on being below a distractibility factor, redirect messages to an expert candidate according to rate of questions in a span of time and corresponding to a subject matter in Richardson, ¶0077).
Based on Lin in view of Bastide and Aiber, and further in view of Richardson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Richardson to improve upon those of Lin in order to achieving a desirable balance of information exchange among participants as inquirers and experts.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 8.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
10/08/2022

/S. L./Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447